Citation Nr: 0720461	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.


FINDINGS OF FACT

1. The evidence of record demonstrates that the veteran has 
bilateral hearing loss that is related to his active service.

2. The evidence of record demonstrates that the veteran has 
bilateral tinnitus that is related to his active service.


CONCLUSIONS OF LAW

3. Bilateral hearing loss was incurred in the veteran's 
active duty service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

4. Tinnitus was incurred in the veteran's active duty 
service.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2006), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran contends his bilateral hearing loss and tinnitus 
are due to in-service noise exposure.  Specifically, he 
states that during service he experienced significant 
acoustic trauma due to gunfire, artillery fire, target 
practice, demolitions training, aircraft noise, and machine 
gun noise.  He also contends that his hearing loss may be 
related to an in-service injury to his left ear.  The Board 
observes that the veteran is service-connected for a left 
perforated tympanic membrane.

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis for hearing loss and 
tinnitus.  His March 1959 separation examination indicates 
that he scored 15 out of 15 on the whisper voice test in both 
ears.  Additionally, there is no evidence of any complaints, 
treatment, or diagnosis for hearing loss within one year of 
service separation.  Thus, service connection on a 
presumptive basis is not warranted for bilateral hearing 
loss.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

The lack of evidence of hearing loss or tinnitus during 
service is not fatal to the veteran's claim.  Rather, 
competent evidence which attributes post-service hearing loss 
and tinnitus to service may establish service connection.  
See Hensley, supra.  See also 38 C.F.R. § 3.303(d).

Of record is a June 2003 VA audiological examination which 
demonstrates that the veteran currently has bilateral hearing 
loss according to VA regulations, as well as bilateral 
tinnitus.  The veteran's hearing loss is as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
45
55
LEFT
15
15
30
50
60

The examiner also indicated that the veteran had constant, 
bilateral tinnitus of unknown origin or duration.  Following 
a review of the claims folder, an interview with the veteran, 
and an examination (results described above), the examiner 
stated that it was his opinion that it was not at least as 
likely as not that the veteran's hearing loss and tinnitus 
were related to service.  Rather, he felt that current 
testing pointed towards an inner ear or cochlear type of 
hearing loss rather than one related to otitis media.  
Additionally, the examiner noted that although the veteran 
had military noise exposure, he also admitted to post-service 
noise exposure.

The veteran submitted a contrary medical opinion in March 
2007 with a waiver of review by the agency of original 
jurisdiction.  In contrast to the June 2003 VA examination 
report's negative nexus opinion, this medical opinion, 
provided by Dr. Jackson of the Ear Institute of Texas, 
indicates that "loud noise exposure (particularly noise 
exposure in the military) is more likely than not a 
significant cause of the veteran's bilateral hearing loss and 
tinnitus."  The history provided to Dr. Jackson by the 
veteran is similar to that provided to the June 2003 VA 
examiner, including a history of post-service noise exposure.  

The evidence of record thus contains competent medical 
opinions indicating both a positive and a negative nexus 
between the veteran's bilateral hearing loss and tinnitus and 
his military service.  Furthermore, both of these medical 
opinions were rendered in conjunction with a history and 
physical examination of the veteran.  Finally, there is 
nothing to indicate that either of these etiological opinions 
is not competent, and both appear to have a reasonable basis 
in the record.  In light of such circumstances, the Board 
concludes that there is at the very least an approximate 
balance regarding an issue material to the determination of 
the veteran's claim.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Under these 
circumstances, service connection for bilateral hearing loss 
and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


